Citation Nr: 1426526	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a February 2013 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to herbicide exposure or diabetes mellitus.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In November 2013, while the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand, requesting that the Court vacate the portion of the Board's February 2013 decision that pertained to the denial of service connection for hypertension.  (The Veteran withdrew his appeal with respect to the issue of entitlement to service connection for peripheral neuropathy of the upper extremities, which had also been denied in the Board's February 2013 decision.)  In a December 2013 Order, the Court granted the Joint Motion, vacating the Board's February 2013 decision as it pertained to the denial of service connection for hypertension, to include as secondary to herbicide exposure or diabetes mellitus, and remanding the claim to the Board for compliance with directives that were specified by the Joint Motion.

In his August 2009 substantive appeal, the Veteran requested a hearing before a Member of the Board at his local RO.  He withdrew this request in writing in April 2010.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The November 2013 Joint Motion for Partial Remand requested a vacatur and remand of the Board's February 2013 decision because it did not adequately explain how the February 2008 VA examination report fulfilled the Board's duty to assist the Veteran in this case.  The Joint Motion cites multiple deficiencies with the February 2008 opinion.

First, Joint Motion notes that "[t]he February 2008 examination ... only gives an etiological opinion as to the relationship between Appellant's hypertension and his service-connected diabetes; it does not give an etiological opinion as to any potential relationship between his hypertension and his presumed, conceded exposure to herbicides." 

Second, it notes that, "[g]iven the Secretary's acknowledgement that there is 'limited or suggestive evidence of an association' between hypertension and exposure to herbicides in various Veterans and Agent Orange Updates noted in the Federal Register, the Board should have explained how VA fulfilled its duty to assist Appellant when the February 2008 VA examination did not opine as to whether there was any direct relationship between his hypertension and his conceded presumed exposure to herbicides."

In light of the above, the Board concludes that it is necessary to remand this claim in order to obtain a proper VA examination and etiology opinion that addresses the above concerns.

While this case is on remand, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the etiology of the Veteran's hypertension.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred or aggravated as a result of his military service.  In rendering this opinion, the examiner must address the following:

(a)  Please opine as to whether the Veteran's hypertension was at least as likely as not (50 percent probability or more) actually incurred secondary to his presumed, conceded in-service herbicide exposure.  (Consideration of this question should be separate from VA's determination that hypertension is not one of the disabilities that is entitled to presumptive service connection based on herbicide exposure.)

(b)  Please opine as to whether the Veteran's hypertension was at least as likely as not (50 percent probability or more) incurred secondary to, or aggravated by, his service-connected diabetes mellitus. 

Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



